DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed July 13, 2022, with respect to rejection of claims 1-24 and 28 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-24 and 28 under 35 U.S.C. 112(b)  has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed July 13, 2022, with respect to rejection of claims 9, 10, 12 and 28 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejection of claims 9, 10, 12 and 28 under 35 U.S.C. 112(d) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed July 13, 2022, with respect to the rejection of claims 1-18, 21-22, 24 and 28 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Hodorek et al. U.S. publication no. 2007/0176907 A1 (“Hodorek”) in view of Mansmann et al. U.S. publication no. 2007/0224238 A1 (“Mansmann”); and rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Hodorek in view of Mansmann and further in view of Zussman et al. U.S. publication no. 2015/0105863 A1 (“Zussman”); and rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Hodorek in view of Mansmann and further in view of Mann et al. U.S. publication no. 2009/0171467 A1 (“Mann”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations.
Applicant fails to particularly address or point out any supposed errors with respect to the non-statutory double patenting rejection. The non-statutory double patenting rejection is maintained.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13-18, 21-22 and 24 are rejected under 35 U.S.C. 103 as obvious over Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek”) in view of McCullen U.S. patent no. 9,498,335 B2.
Regarding claim 1, Hodorek discloses an implantable tissue repair device (10 or the like), comprising: a body (12) comprising a biocompatible hydrogel (e.g., see at least paragraphs [0016], [0020], [0029], etc.); and a plurality of tissue anchoring elements (200- also note last sentence of paragraph [0030], which states “…pegs 200 may each be used singly as the only form of fixation for the implant 10 to the bone 18 or in any combination of fasteners”) projecting from the body (e.g., see at least figure 1; and paragraphs [0024]-[0025] and [0033]); wherein the anchoring elements (200) are integrally formed with the body (e.g., paragraph [0025], etc.) and comprise the same biocompatible hydrogel as the body (paragraphs [0024]-[0025] and [0033], etc.), and wherein the anchoring elements (200), in use, are arranged to enter apertures in a tissue and anchor the device to the tissue (e.g., see at least paragraphs [0024] and [0033]; and figure 4), wherein the body (12) of the device comprises at least one at least one layer of fibres (for teachings of including fibers in the device, see for example, option 1: fibre network/layer as found in paragraphs [0017]-[0018] describing inclusion of woven substrate or the like that may be a fibre formed of fibrous materials alginate, collagen and derivatives or mixtures of claimed materials- see at least paragraphs [0016], etc.-- and/or -i.e., note scope of ‘at least one’- option 2: paragraphs [0021], [0023], [0029], etc. describing inclusion of a fibre network/layer included for enhancing rigidity of hydrogel implant body) and each anchoring element comprises at least one of fibres (e.g., paragraphs [0017] and [0033]).  
Hodorek is silent regarding the fibers in the body form a discrete fiber layer on top of the anchoring elements and each of the anchoring elements comprises at least one discrete layer of fibers substantially as claimed .  Moreover, Hodorek generally teaches the fibres in the reinforcement layers may be “woven”.  However, because this feature is only generally taught by Hodorek, Hodorek is silent regarding the anchoring elements include at least one thread, stitched through the layer of fibres, and which is stitched to at least one fibre layer of the body substantially as claimed.
In the same field of endeavor, namely implantable tissue repair devices, McCullen teaches a body comprising a biocompatible hydrogel (e.g., see at least col. 25, lines 15-26; col. 12, lines 46-55; col. 24, lines 32-34; and col. 27, lines 56-61, etc.), wherein the body of the device comprises at least one discrete layer of fibres (e.g., first fabric layer 101, seq. or the like) directionally located at a location ‘on top’ of anchoring elements 105, seq. or the like and on an anchoring end of the device a separate discrete layer of fibres (103, seq. or the like), and at least one thread (102, seq. or the like- col. 10, lines 57-60) stitched through the layer of fibres associated with the anchoring elements 105, seq. or the like (103, seq. or the like) and which is stitched to at least one fiber layer (101, seq. or the like) of the body. McCullen teaches multiple distinct fiber layers stitched together so as to allow for modification of the two fabrics having varying constructions, chemistries and physical properties (e.g., see at least abstract, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the fibre portions of Hodroek-1 as at least two distinct fiber layers, as taught and/or suggested by McCullen, such that the first discrete fiber layer is on top of the anchoring elements and each anchoring element comprises at least one separate discrete layer of fibres, wherein the at least two fibre layers are stitched together in order to provide a 3D array that provides controlled resistance and strength to the hydrogel device while allowing modification of the multiple discrete fiber layers using varying constructions, chemistries and/or physical properties to optimize the device with predictable results and a reasonable expectation of success.
Regarding claim 2, Hodorek discloses the device (10 or the like) comprising a front surface (i.e., “bearing surface”- 14) and a back surface (i.e., “bone interface” -16), and wherein the anchoring elements (200 or the like) are located on the back surface (“bone interface”-16), and projecting therefrom (e.g., see at least figures 1 and 4; paragraphs [0024] and [0033]).
Regarding claim 13, Hodorek discloses the hydrogel comprises at least one material selected from the group consisting of gelatin, alginate, collagen and derivatives of the claimed materials (e.g., see at least paragraph [0016]).
Regarding claim 14, Hodorek discloses at least part of the body and/or anchoring elements is porous (e.g., see at least paragraphs [0019], etc.).
Regarding claims 15 and 16, as described supra, Hodorek discloses the invention substantially as claimed.  Hodorek further teaches that it is within the level of ordinary skill in the art at the time of the effective filing date of the claimed invention to select a porosity as desired for a particular use (e.g., see at least paragraph [0019], etc.). 
Hodorek is silent regarding the porosity is specifically at least 25% or more porosity by volume (claim 15) or the porous part of the body and/or porous anchoring elements comprises between 65% and 95% porosity by volume (claim 16) substantially as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, see MPEP 2144.04.
In light of the suggestion of Hodorek to do so and the fact that the claimed ranges are within the workable ranges for the art, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the porosity such that the porous part of the body and/or porous anchoring elements comprises at least at least 25% or more porosity by volume (claim 15) or the porous part of the body and/or porous anchoring elements comprises between 65% and 95% porosity by volume (claim 16) as an obvious matter of design choice with predictable results and a reasonable expectation of success. 
Regarding claim 17, Hodorek discloses the porous part of the body and/or anchoring elements comprises an open porous network (e.g., see at least paragraphs [0017]-[0019]).
Regarding claim 18, Hodorek discloses the hydrogel in the body and/or anchoring elements is cross-linked (e.g., see at least paragraphs [0016] and [0020]).
Regarding claim 21, Hodorek discloses the body and/or anchoring elements comprise at least one porous surface (see at least paragraphs [0017]-[0019], etc.).
Regarding claim 22, Hodorek discloses the body and/or anchoring elements is porous, and the pores of the at least one porous surface communicate with pores within the body and/or anchoring elements (e.g., see at least paragraphs [0017]-[0019], etc.).
Regarding claim 24, as described supra, Hodorek discloses the invention substantially as claimed.  Hodorek further discloses selection of optimum sizing of features of the device is within the level of ordinary skill in the art at the time of the invention and based on the desired fit and anatomical device type and specific patient for which the device is created (e.g., see at least paragraphs [0028] and [0033]-[0035]).
Hodorek is silent regarding the anchoring elements have a length of approximately 75%, 65%, 50%, 33% or 25% of a thickness of the body substantially as claimed.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, see MPEP 2144.04.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the anchoring elements with a length of approximately 75%, 65%, 50%, 33% or 25% of a thickness of the body in order to optimize the sizing to fit a particular patient (dependent on age, gender, sex, species, etc.) and surgical application (dependent at least on anatomical implant device type, etc.) as an obvious matter of design choice based at least in part on Hodorek’s suggestion to optimize the size of the implant features as a matter of design choice with predictable results and a reasonable expectation of success.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek”) in view of McCullen U.S. patent no. 9,498,335 B2 and further in view of Zussman et al. U.S. publication no. 2015/0105863 A1 (“Zussman”).
Regarding claims 19 and 20, as described supra, Hodorek in view of McCullen teaches the invention substantially as claimed.
Hodorek in view of McCullen is silent regarding the hydrogel is further cross-linked to the fibres(s) (claim 19) or the hydrogel in the anchoring elements comprises threads and cross-linking, and the hydrogel in the body comprises cross-linking (claim 20) substantially as claimed.
In the same field of endeavor, namely tissue substitutes (e.g., paragraph [0003]), Zussman teaches a hydrogel is cross-linked to fibres(s) (claim 19) or the hydrogel comprises threads and cross-linking, and the hydrogel in a device body comprises cross-linking to control material properties of the resultant device (e.g., see at least paragraph [0058], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try further crosslinking the hydrogel to the fibres(s) (claim 19) or the hydrogel in the anchoring elements comprises threads and cross-linking, and the hydrogel in the body comprises cross-linking in the invention of Hodorek in view of McCullen as taught and/or suggested by Zussman, in order to optimize and/or control the material properties of the device for a particular tissue implant application with predictable results and a reasonable expectation of success.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek”) in view of McCullen U.S. patent no. 9,498,335 B2 and further in view of Mann et al. U.S. publication no. 2009/0171467 A1 (“Mann”).
Regarding claim 23, as described supra, Hodorek in view of McCullen teaches the invention substantially as claimed.
Hodorek in view of McCullen is silent regarding each porous surface is mineralized substantially as claimed.
In the same field of endeavor, namely cartilage implants, Mann teaches a mineralized surface of an implant device used for optimizing integration of the implant (e.g., see at least paragraphs [0042], [0088], [0137] and [0141] and claim 29, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try mineralizing the surface of each porous surface of Hodorek in view of McCullen, as taught and/or suggested by Mann, in order to optimize integration of the implant with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 13-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-5, 7-8, 10 and 12-25 of copending Application No. 16/614,598 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the reference applications are broader than the claims of the present application in some regards and narrower in others. With regard to those limitations making the reference application claims narrower than the present application claims, species anticipates genus. Moreover, those features making the claims of the present application narrower than the invention claimed by the reference application claims, such features are known based on the above applied prior art and do not constitute a patentable novelty over the presently claimed invention.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the devices defined by the reference application to include the features of the above applied prior art to achieve enhanced strength and integration of a hydrogel implant with predictable results and a reasonable expectation of success. Moreover, the disclosures of the present invention and copending applications is such that the claims may be amended during prosecution to be non-patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCIA L WATKINS/Primary Examiner, Art Unit 3774